      Case 4:21-cv-00467-P Document 20 Filed 06/29/21             Page 1 of 1 PageID 90



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CAMERON THOMPSON,                           §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §   Civil Action No. 4:21-cv-00467-P
                                             §
 DEALER RENEWAL SERVICES,                    §
 et al.,                                     §
                                             §
      Defendants.                            §

                                          ORDER

        This action was filed in this Court on March 30, 2021. ECF No. 1. As of the date

of this order, Plaintiff has yet to effectuate service on Dealer Renewal Services (“DRS”).

Under Federal Rule of Civil Procedure 4(m), defendants must be served within 90 days

after the complaint is filed. FED. R. CIV. P. 4. Failure to do requires the Court to dismiss

plaintiff’s action against unserved parties. Id. Yesterday marked the 90-day deadline. If

Plaintiff fails to file proof of service on DRS on or before July 2, 2021, the Court will

dismiss Plaintiff’s claims against DRS under Rule 4(m) and pursuant to Rule 41(b) for

failure to prosecute. See FED. R. CIV. P. 4(m), 41(b); Larson v. Scott, 157 F.3d 1030, 1031

(5th Cir. 1998); Long v. Simmons, 77 F.3d 878, 880 (5th Cir. 1996); Boudwin v. Grayston

Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985) (citation omitted).

        SO ORDERED on this 29th day of June, 2021.
